Citation Nr: 0431110	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative internal derangement of the right knee with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1959 to July 1963.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for a 
service-connected right knee disability from noncompensable 
to 20 percent.  In March 2002, the RO further increased the 
rating for the right knee disability to 30 percent.  Because 
the rating is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  This 
matter was previously before the Board in June 2003, when it 
was remanded for further development.  

In correspondence dated in November 2002, (apparently 
received by the RO in November 2003), the veteran appears to 
be seeking service connection for a left knee disorder and 
for hip conditions, claimed as secondary to the service-
connected right knee disability.  Those matters are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected right knee disability is 
manifested by characteristic pain and subjective swelling, 
but without limitation of extension; pain limits flexion to 
approximately 45 degrees or less; there is no instability, 
subluxation, or locking of the knee, and no objective 
evidence that pain or flare-ups result in further limitation 
of right knee function.  


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected right knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5257, 5260, 5261 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in January 2004 correspondence from the RO, and 
in a supplemental statement of the case (SSOC) issued in 
March 2004.  Although he was provided VCAA notice subsequent 
to the RO determination appealed (incidentally, notice would 
not have been possible prior to enactment of the VCAA), he is 
not prejudiced by any notice timing defect.  He was notified 
(in the September 1998 decision, in an August 1999 statement 
of the case (SOC), and in SSOCs issued in April 2002 and 
March 2004), of everything required, and has had ample 
opportunity to respond/supplement the record.  Specifically, 
the January 2004 correspondence and the March 2004 SSOC 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  

Regarding content of notice, the SOC and the April 2002 and 
March 2004 SSOCs, informed the veteran of what the evidence 
showed.  He was advised by the January 2004 correspondence 
and the March 2004 SSOC that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The same documents 
advised him of what the evidence must show to establish 
entitlement to the benefit sought, and what information or 
evidence VA needed from him.  Everything submitted to date 
has been accepted for the record and considered.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  

Regarding the duty to assist, the Board directed additional 
development in a June 2003 remand.  The additional evidence 
obtained has been considered by the RO.  A Decision Review 
Officer reviewed the claim de novo (see April 2002 SSOC 
explaining that the right knee disability rating was 
increased to 30 percent).  The veteran was examined during 
the course of the appeal.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the veteran for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Background

Historically, service connection for postoperative internal 
derangement of the right knee, rated noncompensable, was 
granted by a July 1997 RO decision.  Service medical records 
show complaints of right knee pain in November 1962.  An 
April 1963 clinical report shows diagnosis of internal 
derangement of the right knee, and in May 1963 the veteran 
underwent excision of the right lateral meniscus.  The 
surgical record shows diagnosis of cystic lateral meniscus of 
the right knee.  

Postservice medical evidence includes VA outpatient records, 
dated from September 1997 to February 2004, that show 
treatment the veteran received for numerous conditions.  The 
records are essentially negative for treatment related to any 
right knee disorder, but include September 1997 X-ray studies 
showing degenerative joint disease of the right knee, with 
narrowed compartment, probably due to post surgical changes.  
The X-rays were negative for an acute bony disease.  

In the September 1998 decision now on appeal, the RO 
increased the rating for the right knee disability to 20 
percent, based on a June 1998 VA examination showing a 
worsening of the right knee symptoms.  At the June 1998 
examination, the veteran complained of increased pain at the 
lateral aspect of the right knee, and occasional swelling.  
Examination revealed a definite valgus deformity of the right 
knee.  There was crepitus on right knee movement in flexion 
and extension, but there were no objective signs of right 
knee swelling.  Right knee range of motion was to 120 degrees 
on flexion, with pain noted at 110 degrees.  The ligaments 
and patella were stable.  X-rays of the right knee showed 
degenerative changes at the lateral compartment, with joint 
space narrowing and osteophytes.  The diagnosis was right 
knee degenerative arthritis involving the lateral 
compartment, secondary to a meniscectomy in service.  

Magnetic resonance imaging (MRI) in September 1999 revealed a 
tear involving the posterior and body of the medial meniscus, 
and extending into the inferior articular space.  The 
anterior of the medical meniscus was normal.  There was also 
a tear involving the entire lateral meniscus, with joint 
space narrowing.  The MRI also showed severe periarticular 
osteophyte formations, more severe on the lateral side, and 
along the patella's posterior aspect.  The anterior and 
posterior cruciate ligaments, and the medial, lateral, and 
collateral ligaments were normal.  There was a mild to 
moderate amount of joint effusion, and some signal void 
artifacts around the right knee.  Degenerative cystic changes 
were noted along the distal (subarticular) femoral condyle.  

On VA examination in September 1999, the veteran reported 
that he worked in an auto parts machine shop during the prior 
four years.  He had lost no time from work due the service-
connected right knee disability.  He complained of daily 
right knee pain that increased over the course of each 
workday.  He stated that his right lower extremity hurt 
constantly, with pain radiating up the right thigh and 
sometimes into the right hip.  The examiner noted that the 
veteran did not have normal posture because he stood (and 
walked) with the right lower extremity rotated externally 45 
degrees at the hip.  The veteran denied using any external 
appliances on the right knee for support.  He was unable to 
squat due to right knee pain, and his attempt to squat and 
flex the right knee was limited to 20 degrees.  He had no 
problem bending or stooping, and he could sit for 
approximately one hour before he had to stand and move 
around.  Examination revealed a 6 degree genu valgus 
deformity of the right knee.  The right knee had a palpable 
rough surface, and the right patella moved freely without 
pain.  There was no periarticular thickening.  Extension of 
the right knee from a sitting position was limited to 165 
degrees, and limited to 170 degrees from a supine position.  
Flexion of the right knee was limited to 20 degrees from both 
sitting and supine positions.  McMurray's sign was positive 
on the right knee with medial pain.  Lachman's sign was 
negative.  There was no evidence of ligament laxity in the 
right knee.  
The examiner expressly noted the following:  1) the veteran 
does not have a history of knee trauma except for surgical 
trauma when the right knee meniscectomy was performed in 
service; 2) he had functional loss due to pain that was very 
definite, but overcame the pain and continued to work even 
though the pain progressively worsened over the course of 
each day; 3) his posture was abnormal, and due to right knee 
pain he rotated the whole right lower extremity 45 degrees 
laterally at the hip when he stood; 4) there was a 
significant decrease in strength in the right knee and thigh, 
with right thigh quadriceps strength of 1/5, and hamstring 
strength of 1/5.  The examiner further reported that on 
examination, the veteran experienced fatigue almost 
immediately with any kind of repetitive stress, and there was 
clonus in the right thigh quadriceps and hamstring.  The 
diagnosis was degenerative joint disease of the right knee, 
associated with the right knee surgery in service.  The 
examiner stated that the right knee disability affected the 
veteran's employment inasmuch as he experiences right knee 
fatigue that increases during each workday.  The disability 
also "very significantly" affected  the veteran's 
activities of daily living, in that he "takes no exercise of 
any kind, except that which he has to do in working on his 
job."  

In March 2002, the RO increased the rating for postoperative 
internal derangement of the right knee, with traumatic 
arthritis, to 30 percent.  Essentially, the veteran contends 
that the symptoms of his right knee disability are more 
severe than reflected by a 30 percent rating.  

On VA examination in March 2004, the veteran complained of 
daily right knee pain aggravated by walking and deep knee 
bends.  He would have an "episode" of pain four or five 
times daily, lasting approximately one hour.  The right knee 
pain was alleviated to some degree by hot baths or resting.  
He did not take any medication for the right knee pain.  He 
reported difficulty doing deep knee bends, and had to hold 
his leg straight when bending over.  He stated that he had 
not worked during the prior nine months, but his unemployment 
was due to an inability to find a job.  He was to start a new 
job approximately one week after the examination.  He denied 
using any assistive devices such as braces, crutches, or a 
cane.  Examination revealed suprapatellar effusion, there was 
obvious embossing of the joint, and the joint line was 
tender.  There was 20 degrees of valgus deformity of the 
right lower extremity.  He could flex the right knee 45 
degrees and then there was pain.  Range of motion of the 
right knee was to zero degrees on extension, and there was 
marked crepitation on extension and flexion.  There was no 
instability and/or fatigue on repetitive motion.  The 
examiner saw "no limitation other than the limitation that 
he already has from repetitive motion.  There was no 
additional limitation during flare-ups."  McMurray's and 
Lachman's tests were negative.  There was no shift on valgus 
or varus pressure.  The anterior and cruciate ligaments were 
intact.  X-rays of the right knee showed that the lateral 
joint space was slightly narrowed with slight irregularity of 
the femoral condyle, and there were small to moderate-sized 
osteophytic changes at the patellofemoral joint.  The X-rays 
showed no joint effusion.  The diagnoses were internal 
derangement of the right knee, lateral meniscectomy of the 
knee, valgus deformity of the right leg, and degenerative 
arthritis with decreased range of motion of the right knee.  
Offering an opinion as to the effect the right knee 
disability has upon the veteran's employability, the examiner 
stated, "[the veteran] is going to start work but he has 
some limitations in that he cannot do bending of his right 
knee."  

A photocopy of a card shows that the veteran had a stent 
implanted, apparently at a private medical facility.  It does 
not show the location of the stent or the medical condition 
for which it was implanted.  Medical records from the Texas 
Workers' Compensation Commission reveal treatment the veteran 
received for a "trigger fingers" disorder of the right 
hand; the records are negative for clinical findings related 
to the veteran's right knee.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's right knee disability is currently rated under 
Code 5260 (limitation of flexion of the leg), which provides 
for a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when flexion is limited to 45 
degrees; 20 percent when flexion is limited to 30 degrees; 
and 30 percent when flexion is limited to 15 degrees.  30 
percent rating is the maximum rating available.  38 C.F.R. 
§ 4.71a.  

Under Code 5261 (limitation of extension of the leg), 
limitation of extension of a leg is rated zero percent when 
limited to 5 degrees; 10 percent when limited to 10 degrees; 
20 percent when limited to 15 degrees; 30 percent when 
limited to 20 degrees; 40 percent when limited to 30 degrees; 
and 50 percent when limited to 45 degrees.  Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.  38 C.F.R. § 
4.71a.

Code 5257 (other impairment of the knee) provides that knee 
impairment with recurrent subluxation and lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  30 
percent rating is the maximum rating available under Code 
5257.  38 C.F.R. § 4.71a.  

A claimant may be entitled to separate ratings under Codes 
5260 and 5261 for disability of the same joint, where 
competent evidence indicates that a knee condition, or two 
different knee conditions, cause both limitation of flexion 
and limitation of extension of the same joint.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  Here, separate 
ratings under Codes 5260 and 5261 are not warranted, for 
although limitation of right knee flexion is clearly shown, 
there is no current competent evidence of limitation of right 
knee extension.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.  

Current evidence (the findings on VA examination in March 
2004) reflects that the range of motion of the veteran's left 
knee is from 0 degrees, or normal, extension to no more than 
45 degrees of flexion before the onset of pain.  Accordingly, 
the right knee disability has been rated 30 percent, the 
maximum rating available, under Code 5260 (leg, limitation of 
flexion).  Limitation of extension is not shown; so a rating 
under Code 5261 would not be appropriate.  The March 2004 VA 
examination showed essentially normal extension of the right 
knee.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

The Board notes the veteran's accounts of right knee pain and 
the effects of that pain on his daily and employment 
activities.  VA examinations have noted his complaints of 
right knee pain, and he has reported limitations in daily and 
employment activities involving excessive walking, standing, 
and/or bending.  However, there is no objective evidence that 
right knee pain limits extension of the right leg to any 
degree.  The medical evidence does not show that there is any 
subluxation or instability of the right knee.  VA examination 
has shown no evidence of heat, redness, swelling (on 
objective examination), instability, or objective weakness.  
The March 2004 VA examiner expressly noted that he saw "no 
limitation other than the limitation that he already has from 
repetitive motion.  There was no additional limitation during 
flare-ups."  Because clinical findings are negative for 
subluxation, instability, laxity, or objective weakness, 
there is simply no basis for the assignment of a rating in 
excess of 30 percent under applicable Codes.  The medical 
evidence of record adequately portrays the veteran's 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The disability picture presented is adequately 
reflected by the 30 percent rating currently assigned.  

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2004), 
which provides for extra-schedular evaluations for 
exceptional cases.  However, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, and require referral for extraschedular 
evaluation.  The veteran's right knee disability has required 
frequent periods of hospitalization or caused an employment 
handicap greater than that contemplated by the schedular 
standards.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The evidence does 
not provide a basis for a higher evaluation.  Specifically, 
VA medical findings do not demonstrate that the degree of 
impairment resulting from the veteran's right knee disability 
meets or more nearly approximates any applicable criteria for 
a rating in excess of the 30 percent currently assigned.  

None of the alternate criteria for establishing entitlement 
to a rating in excess of 30 percent are met.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

A rating in excess of 30 percent for postoperative internal 
derangement of the right knee, with traumatic arthritis, is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



